10/07/2021



                                                                                   Case Number: DA 21-0379




              IN THE SUPREME COURT OF THE STATE OF MONTANA

JANE TIMPANO,                                     No. DA-21-0379

                 Plaintiff and Appellant,         ORDER GRANTING
                                                  APPELLEE’S MOTION FOR
         v.                                       EXTENSION OF TIME TO
                                                  FILE ANSWER BRIEF
CENTRAL MONTANA DISTRICT
SIX HUMAN RESOURCES
DEVELOPMENT COUNCIL, INC.,

                 Defendant and Appellee.

         Upon reading and filing of Appellee’s Motion for Extension of Time to File

its Answer Brief and good cause appearing, IT IS HEREBY ORDERED that

Appellee may have up to and including November 15, 2021 to file its Answer

Brief.




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                             October 7 2021